EXHIBIT A
                                          Pages 1 - 5

                   UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable William H. Orrick, Judge

SHERRI SNOW, ANTHONY PICENO    )
and LINDA CONNER, as           )
individuals, on behalf of      )
themselves, the general public )
and those similarly situated,  )
                               )
           Plaintiffs,         )
                               )
  VS.                          )     NO. C 20-03698 WHO
                               )
EVENTBRITE, INC.,              )
                               )
           Defendant.          )
_______________________________)

                             San Francisco, California
                             Tuesday, November 17, 2020

    TRANSCRIPT OF REMOTE ZOOM VIDEO CONFERENCE PROCEEDINGS

APPEARANCES VIA ZOOM:

For Plaintiffs:
                          GUTRIDE SAFIER LLP
                          100 Pine Street, Suite 1250
                          San Francisco, California 94111
                   BY:    MARIE A. McCRARY, ATTORNEY AT LAW

                          GUTRIDE SAFIER LLP
                          11 Glenlake Parkway
                          Atlanta, Georgia 30328
                    BY:   TEKESHA GEEL, ATTORNEY AT LAW

For Defendant:
                          SINGER CASHMAN LLP
                          505 Montgomery Street, Suite 1100
                          San Francisco, California 94111
                   BY:    ADAM S. CASHMAN, ATTORNEY AT LAW

Reported Remotely By:     Ana Dub, RMR, RDR, CRR, CCRR, CRG, CCG
                          CSR No. 7445, Official U.S. Reporter
                                                                            2


1    Tuesday - November 17, 2020                                2:06 p.m.

2                            P R O C E E D I N G S

3                                  ---o0o---

4               THE CLERK:   So we are set to go, then, in

5    Case Number 20-3698, Snow versus Eventbrite Incorporated.

6         Counsel, if you would please state your appearance for the

7    record.

8               MS. McCRARY:   Marie McCrary on behalf of the

9    plaintiffs.

10        I also have with me my colleague, Tekesha Geel.       We have

11   not yet got on file her pro hac vice application, but we intend

12   to shortly.    So I don't know if you want her to introduce

13   herself, but I wanted to indicate she is not formally in the

14   case but will be soon.

15              THE COURT:   I am delighted to make your acquaintance,

16   Ms. Geel.

17              MR. CASHMAN:   Good afternoon, Your Honor.   It's Adam

18   Cashman on behalf of the defendant, Eventbrite.

19              THE COURT:   So good afternoon to everybody.

20        So I notice that the further motion to compel was filed

21   yesterday, I guess.     And you've got a hearing schedule.   So I'm

22   going to look at that.

23        I probably won't -- well, I definitely won't hold a

24   hearing on December 23rd; so you can keep your calendars free

25   there.    I don't know whether I'm going to need a hearing or not
                                                                          3


1    because I think the evidence that -- I assume that the motion

2    addresses discrete evidence that either will or will not change

3    my mind with respect to this.     So I doubt that I'll need a

4    hearing, but if I do, I'll set one after I've read everything.

5               MR. CASHMAN:   Very well, Your Honor.   Thank you.

6               THE COURT:   And I notice that the plaintiffs were

7    planning to, and may still be planning to, file an

8    administrative motion.

9           I'm not going to tell you that you can't file the motion,

10   but I do think that because of the nature of my order, which

11   was identifying discrete pieces of information that may well be

12   in the possession of the defendants and wasn't provided, that

13   I'm very likely to deal with the issue on the merits.     But if

14   you file a motion, then I'll deal with the motion.     It's up to

15   you.    But that's really what I'm thinking about.   Okay?

16              MS. McCRARY:   Thank you for that guidance, Your Honor.

17          I think we will still proceed with filing the motion to

18   strike because it is our position that this is an improper

19   motion for reconsideration.

20          That being said, if you -- taking your comments, you know,

21   to heart, the other issue -- we wanted to address that first

22   because we thought it was a waste of the Court's time and our

23   time to oppose.

24          But if the Court is inclined to address it on the merits,

25   then we had tried to previously get in a stipulation about
                                                                           4


1    additional discovery.     And it certainly wasn't defendant's

2    fault.    They were very forthcoming about participating in that

3    process.    We didn't want to agree to it because we didn't

4    believe that that process was proper at all, that we shouldn't

5    be rebriefing this whole issue.

6         That being said, we may need to try to reach agreement

7    with defendants about additional discovery if we do have to

8    oppose the motion on the merits.     Hopefully, we can reach

9    agreement on that, but we may need to ask for relief from

10   the Court if we cannot reach agreement, but I'm hopeful we can.

11              THE COURT:   Okay.   Well, look at the motion, talk with

12   the defendant.   And if you identify sort of targeted discovery

13   that you think is necessary to defend against the motion, I'll

14   certainly look at it.     I think that's appropriate.   I'm giving

15   the defendants the chance to present a fuller record; so I

16   would be very likely to let you do the same.

17        So hopefully, you'll be able to work out what you need, if

18   anything.    I don't know that there is something, but if there

19   is, I hope you can work it out.      If you can't, then send me a

20   letter.    I'm happy to deal with it.

21              MS. McCRARY:   Thank you, Your Honor.

22              THE COURT:   And I would focus -- you're more than

23   welcome to file that motion to strike, but my advice to you is

24   to focus on your merits arguments.      If you had to choose in

25   prioritizing your time, that's what I would choose.
                                                                        5


1         Okay.    So I don't think that there's anything else really

2    to discuss.    I'd hold on to any other discovery, except for

3    what you need to address the motion on, and let me make a

4    ruling on that and then we can proceed from there.

5              MR. CASHMAN:   Thank you, Your Honor.

6              THE COURT:   Ms. McCrary, is there anything else that

7    we ought to address today?

8              MS. McCRARY:   No, Your Honor.

9              THE COURT:   Okay.   Mr. Cashman?

10             MR. CASHMAN:   Not from our side, Your Honor.

11   Thank you.

12             THE COURT:   Okay.   All right.   Thank you all very

13   much.   Stay safe and healthy.    Have good holidays.

14             MR. CASHMAN:   Likewise.   Thank you, Your Honor.

15                  (Proceedings adjourned at 2:12 p.m.)

16                                  ---o0o---

17

18

19

20

21

22

23

24

25
1

2                          CERTIFICATE OF REPORTER

3               I certify that the foregoing is a correct transcript

4    from the record of proceedings in the above-entitled matter.

5

6    DATE:    Monday, July 19, 2021

7

8            ____________________________________________________

9            Ana Dub, CSR No. 7445, RDR, RMR, CRR, CCRR, CRG, CCG
                        Official United States Reporter
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
